Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 7/28/2021. Currently claims 1-6, 8-13, 17, and 20-26 are pending in the application, with claim 13 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:




Claims 1-6, 8-12, 17, and 20-26 are rejected under 35 U.S.C.103 as being obvious over Bunker et al. (US Publication Number 2012/0148769 A1), hereafter, referred to as “Bunker”, in view of Babel et al. (US Patent Number 5,149,937), hereafter, referred to as “Babel”.

Regarding claim 1, Bunker teaches in Fig. 4 and 5, a method for laser machining one or more walls of an opening (element 132, and element 140) of a component (element 110) using a laser beam, the one or more walls defining a first wall portion and a second wall portion. Bunker teaches the creation of walls without any inclined walls, so that a straight opening (hole) is created in the component of a gas turbine, where the openings (holes) are being used for cooling purpose.

But Bunker fails to explicitly teach:  a) orienting the component in a first position, lasering at least a portion of the first wall portion while the component is oriented in the first position; orienting the component in a second position, and lasering at least a portion of the second wall portion while the component is oriented in the second position;  b) as the laser beam lasers progressively deeper, the upward pitch of the first angle is increased, and the downward pitch of the second angle is increased; and  c) the laser is a conically shaped laser beam.
However, as for the deficiency a) above, Babel teaches a process shown in Fig. 3 that it uses a motor-driven rotating table 20 which rotates around a horizontal axis 18 and is slidable in the direction of this axis 18, and which is mounted to a vertically movable bracket (see Fig 5 and 6), and can be rotated around its central axis.  In this embodiment a slanted relative position between the work-piece 12 and the laser beam 7 can be achieved through a feed movement of the housing box 1 with the rotating head 3 mounted to it into the front position as shown by the dotted line and through a synchronized rotating and tilt movement of the work-piece table 20 around the axis 18.  As a result, this embodiment does nor absolutely require a rotating movement of the head 3 around the axis 4, which simplifies the design of the machine. Therefore, Babel teaches orienting the component in a first position (Fig. 3), lasering (machining) at least a portion of the first wall portion while the component is oriented in the first position (Fig. 3); orienting the component in a second position (Fig. 4B); and lasering (machining) at least a portion of the second wall portion while the component is oriented in the second position (Fig. 4B). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Babel and combine the process steps of orienting and lasering of Babel according to a known method to yield predictable result (KSR Rationale A, MPEP 2143) of forming an opening. Bunker teaches laser machining openings (holes) in a component and Babel teaches detailed steps of creating openings (holes) using laser machining process consistent with Bunker’s teaching.  Since both the references deal with creating openings (holes) in a component using lasers, one would have reasonable expectation of success from the combination.  

As for the deficiency b) regarding the upward pitch angle, Babel teaches a method, wherein the component defines a vertical direction (Y direction, Fig. 5), a lateral direction (X direction, Fig. 5), and a transverse direction (Z direction, Fig. 5), each perpendicular to one another, and wherein when the component is oriented in the first position (Fig. 3), the component has a first pitch angle (defined as 90-[Symbol font/0x61] based on Fig. 3 and 4B) indicative of an upward pitch about at least one of the lateral and transverse directions with respect to a reference plane defined by the lateral and transverse directions, and wherein when the component is oriented in the second position (Fig. 4B), the component has a second pitch angle (90-[Symbol font/0x61]) indicative of a downward pitch about at least one of the lateral and transverse directions with respect to the reference plane defined by the lateral and transverse directions.  Fig. 3 teaches that laser is first focused on right corner of the hole, and while the laser assembly remains stationary, the work-piece (element 12) assembly along with table (element 20) is rotated counter-clockwise, so that the laser can move deeper (coming down from the right corner). The counter-clockwise rotation of the work-piece assembly would result in an increase of pitch angle as the laser is focused on lower end of the side wall. It would also have been obvious to any ordinary artisan that since laser machining is a line of sight process, therefore as the laser beam lasers progressively machines deeper stages of the opening, the upward pitch of the first pitch angle is increased and the downward pitch of the second pitch angle is increased, so that machining would be performed on the deeper end of the opening.

Regarding the deficiency c) of the laser beam being conically shaped, Babel also teaches that the laser installation composes of focusing and guiding elements for the laser beam (column 4, line 3- line 6) and a program control for the laser system (column 3, line 56- line 58).  Babel also teaches the focal point of the focused laser beam is utilized during the ablation process (column 2, line 30- line 38), which is inherently a conically shaped beam. Therefore, it is inherent that laser beam would be a conically shaped beam that is used during the ablation process.

Regarding claim 2, Bunker teaches in Fig. 5 that the first wall portion is substantially parallel to the second wall portion of the opening (element 132), and “distance” between the first wall portion and the second wall potion is substantially equal throughout the depth of the opening in first stage.

Regarding claim 3, Babel teaches in Fig. 3 and 4A in conjunction with Fig. 5, that the component defines a vertical direction (Y direction, Fig. 5), a lateral direction (X direction, Fig. 5), and a transverse direction (Z direction, Fig. 5) each perpendicular to one another, and wherein when the component is oriented in the first position (Fig. 3), the component has a first pitch angle (defined as 90-[Symbol font/0x61] based on Fig. 3 and 4B) indicative of an upward pitch about at least one of the lateral and transverse directions with respect to a reference plane defined by the lateral and transverse directions, and wherein when the component is oriented in the second position(Fig, 4B), the component has a second pitch angle (90-[Symbol font/0x61]) indicative of a downward pitch about at least one of the lateral and transverse directions with respect to the reference plane defined by the lateral and transverse directions.

Regarding claim 4, Bunker and Babel together teach a method wherein the opening has a depth and wherein the opening defines a plurality of stages (opening element 132 and element 140, Bunker, Fig. 5) each defining a portion of the depth, the plurality of stages including a first stage (element 132), and wherein when the component is oriented in the first position (Fig. 3, Babel), the first wall portion is lasered along the first stage of the opening, and wherein when the component is oriented in the second position (Fig. 4B, Babel), the second wall portion is lasered along the first stage of the opening.

Regarding claim 5, Bunker and Babel together teach a method wherein the plurality of stages (Fig. 5, Bunker) includes a second stage (element 140, Bunker) deeper in depth than the first stage (element 132, Bunker), and wherein after orienting the component in the first position (Fig. 3, Babel) and lasering the first wall portion (Fig. 3, Babel) along the first stage of the opening and orienting the component in the second position (Fig. 4B, Babel) and lasering the second wall portion (Fig. 4B, Babel) along the first stage of the opening.  Bunker teaches the formation of the opening (element 140) that is deeper than the first opening (element 132). As Babel teaches the orienting the component in the first position (Fig. 3, Babel) and lasering the first wall portion (Fig. 3, Babel) along the first stage of opening and orienting the component in the second position (Fig. 4B, Babel)) and lasering the second wall portion along the first stage of the opening, therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Babel and use multiplicity principle to create the second opening using the same principle that was used for the first opening and for the second stage opening, orienting the component in the first position, lasering the first wall portion along the first wall portion along the second stage of the opening while the component is oriented in the first position; followed by orienting the component in the second position; and lasering the second wall portion along the second wall portion along the second stage of the opening while the component is oriented in the second position.

Regarding claim 6, Bunker and Babel together teach a method wherein Bunker teaches that the opening has a depth and wherein the opening defines a plurality of stages each defining a portion of the depth, and wherein Babel teaches that the method further comprises of alternating between orienting and lasering (machining) the first wall portion (Fig. 3) while in the first position and orienting and lasering (machining) the second wall portion(Fig. 4B), while in the second position, and it would have been obvious to any ordinary artisan based on the teaching of Bunker that after each stage is lasered along the depth of the opening, the next stage would be undertaken (order of Fig. 4 and 5, Bunker).

Regarding claim 8, Bunker and Babel together teach a method, wherein Bunker teaches that the opening has a depth and wherein the opening defines a plurality of stages each defining a portion of the depth. Therefore, it would have been obvious to any ordinary artisan to orient the component in a third position, and lasering (machining) at least a portion of the third wall portion while the component is oriented in the third position; orienting the component in a fourth position; and lasering (machining) at least a portion of the fourth wall portion while the component is oriented in the fourth position as steps of replicating the first stage to machine the deeper end of the opening by use of multiplicity principle.

Regarding claim 9, Babel teaches a method, wherein the component defines a vertical direction (Y direction, Fig. 5), a lateral direction (X direction, Fig. 5), and a transverse direction (Z direction, Fig. 5) each perpendicular to one another, and wherein when the component is oriented in the first position (Fig. 3), the component has a first pitch angle (defined as 90-[Symbol font/0x61] based on Fig. 3 and 4B) indicative of an upward pitch about the transverse direction with respect to a reference plane defined by the lateral and transverse directions, and wherein when the component is oriented in the second position (Fig. 4B), the component has a second pitch angle (90-[Symbol font/0x61]) indicative of a downward pitch about the transverse direction with respect to the reference plane defined by the lateral and transverse directions. Bunker teaches that the opening has a depth and wherein the opening defines a plurality of stages each defining a portion of the depth, and wherein Babel teaches that the method further comprises of alternating between orienting and lasering the first wall portion (Fig. 3) while in the first position and orienting and lasering the second wall portion(Fig. 4B), while in the second position, and it would have been obvious to any ordinary artisan based on the teaching of Bunker that after each stage is lasered along the depth of the opening, the next stage would be undertaken (order of Fig. 4 and 5, Bunker). Therefore, based on teaching of Bunker and Babel, it would have been obvious to any ordinary artisan that during the second stage, the component is oriented in the third position, the component has a third pitch angle indicative of an upward pitch about the lateral direction with respect to the reference plane defined by the lateral and transverse directions, and wherein when the component is oriented in the fourth position, the component has a fourth pitch angle indicative of a downward pitch about the lateral direction with respect to the reference plane defined by the lateral and transverse directions.

Regarding claim 10, Bunker teaches that the component is a Ceramic Matrix Composite (CMC) component (para. [0025]) for a gas turbine engine and the opening is a cooling hole (para. [0001]).

Regarding claims 11-12, Bunker teaches that the component is CMC component (para. [0025]) for a gas turbine engine and the application is in cooling. Bunker also teaches that the dimensions of the configuration is designed based on the requirement for the particular component and application (para. [0032]). Therefore, it would have been obvious to any ordinary artisan that the diameter of the holes and ration of length to diameter of the holes would be optimized based on the design requirement for the part depending on the application requirement. Additionally, In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, maintaining the cooling holes diameter between 0.015 inch and about 0.060 inch, and length over diameter ratio between 1:1 to about 10:1 would be a matter of optimization that would be performed under routine experimentation. Additionally Bunker teaches a ratio of 10:1 between the length over diameter for specific application (para. [0032]).

Regarding claim 17, Bunker teaches in Fig. 4 and 5, a method for laser machining one or more walls of an opening (element 132, and element 140) of a component (element 110) using a laser beam, the one or more walls defining a first section (wall portion) and a second  section (wall portion), which is opposite to the first section. Bunker teaches the creation of walls without any inclined walls, so that a straight hole is created in the component of a gas turbine, where the holes are being used for cooling purpose.

But Bunker fails to explicitly teach:  a) orienting the component in a first position, lasering at least a portion of the first wall portion while the component is oriented in the first position; orienting the component in a second position, and lasering at least a portion of the second wall portion while the component is oriented in the second position;  b) as the laser beam lasers progressively deeper, the upward pitch of the first angle is increased, and the downward pitch of the second angle is increased; and  c) the laser is a conically shaped laser beam.

However, as for the deficiency a) above, Babel teaches a process shown in Fig. 3 that it uses a motor-driven rotating table 20 which rotates around a horizontal axis 18 and is slidable in the direction of this axis 18, and which is mounted to a vertically movable bracket (see Fig 5 and 6), and can be rotated around its central axis. In an embodiment, a slanted relative position between the work-piece 12 and the laser beam 7 can be achieved through a feed movement of the housing box 1 with the rotating head 3 mounted to it into the front position as shown by the dotted line and through a synchronized rotating and tilt movement of the work-piece table 20 around the axis 18.  As a result, this embodiment does nor absolutely require a rotating movement of the head 3 around the axis 4, which simplifies the design of the machine. Therefore, Babel teaches orienting the component in a first position (Fig. 3), wherein when the component is oriented in the first position (Fig. 3), the component has a first pitch angle (defined as 90-[Symbol font/0x61] based on Fig. 3 and 4B) indicative of a pitch of the component about at least one of the lateral (X direction, Fig. 5) and transverse directions (Z direction, Fig.5) with respect to a reference plane defined by the lateral and transverse directions; lasering at least a portion of the first section of the opening while the component is oriented in the first position (Fig. 3); and orienting the component in a second position (Fig. 4B), wherein when the component is oriented in the second position (Fig. 4B) , the component has a second pitch angle (90-[Symbol font/0x61]) indicative of a pitch of the component about at least one of the lateral (X axis) and transverse directions (Z axis) with respect to the reference plane defined by the lateral and transverse directions; and lasering at least a portion of the second section of the opening while the component is oriented in the second position (Fig. 4B). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Babel and combine the process steps of orienting and lasering of Babel according to a known method to yield predictable result (KSR Rationale A, MPEP 2143). Bunker teaches laser machining holes in a component and Babel teaches detailed steps of creating holes using laser machining consistent with Bunker’s teaching.  Since both the references deal with creating holes in a component using lasers, one would have reasonable expectation of success from the combination. 

As for the deficiency b) regarding the upward pitch angle, Babel teaches in Fig. 3 and 4A in conjunction with Fig. 5, that the component is oriented in the first position (Fig. 3), the component has a first pitch angle (defined as 90-[Symbol font/0x61] based on Fig. 3 and 4B) indicative of an upward pitch about at least one of the lateral (X direction, Fig. 5) and transverse directions (Z direction, Fig. 5) with respect to the reference plane defined by the lateral (X direction, Fig. 5) and transverse directions (Z direction, Fig. 5), and wherein when the component is oriented in the second position (Fig. 4B), the component has a second pitch angle (90-[Symbol font/0x61]) indicative of a downward pitch about at least one of the lateral (X direction) and transverse directions (Z direction) with respect to the reference plane defined by the lateral (X) and transverse (Z) directions.  Babel also teaches in Fig. 3 and 4A in conjunction with Fig. 5, that the component is oriented such that wherein the opening defines a depth, and wherein as the laser beam lasers progressively deeper into the depth of the opening, the component is alternated between the first position (Fig. 3) and the second position (Fig. 4B) such that the first and second sections of the opening can be lasered respectively.  It would also have been obvious to any ordinary artisan that since laser machining is a line of sight process, therefore as the laser beam lasers progressively machines deeper stages of the opening, the upward pitch of the first pitch angle is increased and the downward pitch of the second pitch angle is increased, so that machining would be performed on the deeper end of the opening. Therefore, it would have been obvious to any ordinary artisan that as the laser beam lasers progressively deeper into the depth of the opening, the upward pitch of the first pitch angle is increased when the component is oriented in the first position and the downward pitch of the second pitch angle is increased when the component is oriented in the second position.

Regarding the deficiency c) of the laser beam being conically shaped, Babel also teaches that the laser installation composes of focusing and guiding elements for the laser beam (column 4, line 3- line 6) and a program control for the laser system (column 3, line 56- line 58).  Babel also teaches the focal point of the focused laser beam is utilized during the ablation process (column 2, line 30- line 38), which is inherently a conically shaped beam. Therefore, it is inherent that laser beam would be a conically shaped beam that is used during the ablation process. , Babel teaches a conical mouthpiece and conical insert (element 6) that would define a conical shaped leaser for the machining operation (claim 9).

Regarding claim 20, Bunker teaches in Fig. 5 the opening defining a predetermined geometry indicative of a desired shape of the opening (element 132, and 140), and wherein the opening has a depth and wherein the opening defines a plurality of stages (stage for element 132 and stage foe element 140) each defining a portion of the depth. Additionally Babel teaches alternating between orienting the component in the first position (Fig. 3) such that at least a portion of the first section of each stage is lasered and orienting the component in the second position (Fig. 4B), such that at least a portion of the second section of each stage is lasered prior to progressing to deeper stage of the opening. Bunker teaches the formation of deeper opening (second stage).  Therefore, it would have been obvious to any ordinary artisan to repeat alternating until the predetermined geometry of the opening is formed to the desired shape, wherein the component is alternated between the first and second positions and lasered such that the laser beam does not clip the component in an area outside of the predetermined geometry of the opening and complete the stage.

Regarding claims 21-24, Bunker teaches that the component is CMC component (para. [0025]) for a gas turbine engine and the application is in cooling. Bunker also teaches that the dimensions of the configuration is designed based on the requirement for the particular component and application (para. [0032]). Additionally, Babel teaches a method, wherein the component defines a vertical direction (Y direction, Fig. 5), a lateral direction (X direction, Fig. 5), and a transverse direction (Z direction, Fig. 5), each perpendicular to one another, and wherein when the component is oriented in the first position (Fig. 3), the component has a first pitch angle (defined as 90-[Symbol font/0x61] based on Fig. 3 and 4B) indicative of an upward pitch about at least one of the lateral and transverse directions with respect to a reference plane defined by the lateral and transverse directions, and wherein when the component is oriented in the second position (Fig. 4B), the component has a second pitch angle (90-[Symbol font/0x61]) indicative of a downward pitch about at least one of the lateral and transverse directions with respect to the reference plane defined by the lateral and transverse directions.  Therefore, it would have been obvious to any ordinary artisan that the upward pitch angle for the first position and downward pitch angle of the second position would be optimized based on the design requirement for the part depending on the application requirement. Similarly, as explained earlier in rejection of claim 1, since laser machining is a line of sight process, therefore, as the laser beam lasers progressively machines deeper stages of the opening, the upward pitch of the first pitch angle is increased, and the downward pitch of the second pitch angle is increased, so that machining would be performed in the deeper end of the opening. Therefore, these angles would also be optimized based on the design requirement for the part depending on the application requirement.

Additionally, In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, maintaining the upward pitch of ten degrees, and second pitch angle of downward pitch of ten degrees (as claimed in claim 21), and increasing the pitch angles by five degrees for first and second angles (upward and downward respectively) for a second deeper stage would be a matter of optimization that would be performed under routine experimentation. 

Additionally as Bunker teaches that the opening has a depth and wherein the opening defines a plurality of stages (two stages) each defining a portion of the depth, therefore, it would have been obvious and matter of mere multiplication to make three stage application for a longer opening (hole) application. As explained in the previous paragraph, maintaining the upward pitch of at least fifteen degrees, and second pitch angle of downward pitch of at least fifteen degrees (as claimed in claim 24), for a third deeper stage would be a matter of optimization that would be performed under routine experimentation. 

Regarding claim 25, Bunker teaches in Fig. 9, that the opening is generally cylindrical in nature (element 140).

Regarding claim 26, Bunker teaches that the opening has a depth and wherein the opening defines a plurality of stages (two stages) each defining a portion of the depth. Additionally, as explained earlier, Babel teaches a process shown in Fig. 3 that it uses a motor-driven rotating table 20 which rotates around a horizontal axis 18 and is slidable in the direction of this axis 18, and which is mounted to a vertically movable bracket (see Fig 5 and 6), and can be rotated around its central axis.  In this embodiment a slanted relative position between the work-piece 12 and the laser beam 7 can be achieved through a feed movement of the housing box 1 with the rotating head 3 mounted to it into the front position as shown by the dotted line and through a synchronized rotating and tilt movement of the work-piece table 20 around the axis 18.  As a result, this embodiment does nor absolutely require a rotating movement of the head 3 around the axis 4, which simplifies the design of the machine. Therefore, Babel teaches orienting the component in a first position (Fig. 3), lasering (machining) the first wall portion while the component is oriented in the first position by scanning the laser back and forth in the vertical direction (Fig. 3); orienting the component in a second position (Fig. 4B); and lasering (machining) the second wall portion while the component is oriented in the second position by scanning the laser back and forth in the vertical direction (Fig. 4B).
Bunker teaches that the opening has a depth and wherein the opening defines a plurality of stages (two stages) each defining a portion of the depth by teaching in Fig. 5 the two stages of opening (element 132, and element 140) of a component (element 110). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Babel (as explained in the previous paragraph) and use multiplicity principle to create the second opening using the same principle that was used for the first stage opening to create a two-stage opening (hole) consistent with the teaching of Bunker.  This would be performed  by orienting the component in the first position, lasering (machining) the first wall portion by scanning the laser beam back and forth in the vertical direction along the first wall portion of the second stage of the opening while the component is oriented in the first position of the second stage; followed by orienting the component in the second position; and lasering (machining) the second wall portion by scanning the laser beam back and forth in the vertical direction along the second wall portion of the second stage of the opening while the component is oriented in the second position of the second stage by replicating the first stage to machine the deeper end of the opening by use of multiplicity principle.

Responses to Arguments

Applicant’s argument filed on 07/28/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 1 has been considered, but is not persuasive.  The applicant argues that upward pitch angle (defined as 90-[Symbol font/0x61] based on Fig. 3 and 4B of Babel) decreases layer by layer as the laser beam lasers progressively deeper stage of the opening. However, the examiner wants to point out that the applicant’s view of Babel is not proper. The examiner takes the position that it is clear from the Fig. 3 and 4B that the pitch angle increases as the laser moves deeper in the hole. Fig. 3 teaches that laser is first focused on right corner of the hole, and while the laser assembly remains stationary, the work-piece (element 12) assembly along with table (element 20) is rotated counter-clockwise, so that the laser can move deeper (coming down from the right corner). It would have been obvious to any ordinary artisan that the pitch angle would have to increase to focus the laser beam towards the lower portion of the sidewall. Therefore, the Examiner maintains that based on the teaching of Bunker and Babel, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claims, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1742                                                                                                                                                                                                         
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742